UNITED STATES SECURITIES ANDEXCHANGE COMMISSION Washington, D.C.20549 FORM 10 Q X Quarterly report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of For the quarterly period ended December 31, 2007 Or Transition report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the transition period for to Commission File Number 1-14588 Northeast Bancorp (Exact name of registrant as specified in its charter) Maine 01-0425066 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Canal Street, Lewiston, Maine 04240 (Address of Principal executive offices) (Zip Code) (207) 786-3245 Registrant's telephone number, including area code Not Applicable Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subjected to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer Accelerated filer Non-accelerated filer X Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).
